UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 28, 2010 LANTRONIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-16027 33-0362767 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 167 Technology Drive Irvine, California92618 (Address of principal executive offices, including zip code) (949)453-3990 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On October 28, 2010, Lantronix,Inc. (the “Company”) issued a press release announcing preliminary results for its first fiscal quarter ended September 30, 2010. The full text of this press release and the related slide presentation are attached as Exhibits99.1 and 99.2, respectively, to this Current Report on Form8-K and are incorporated by reference herein. In accordance with General Instruction B.2 of Form8-K, the information in this Current Report on Form8-K, including Exhibit99.1, is being “furnished” and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”) or the Exchange Act, except if the Company specifically states that the informationis to be considered “filed” under the Exchange Act or incorporates it by reference into a filing under the Securities Act or the Exchange Act. Item 9.01Financial Statements and Exhibits. (d) Exhibit Number Description Press Release dated October 28, 2010. AccessMyDevice.com Slide Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 28, 2010 LANTRONIX, INC. By: /s/ Jerry D. Chase Jerry D. Chase President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release dated October 28, 2010. AccessMyDevice.com Slide Presentation 4
